KAROHL, Presiding Judge.
Respondent wife filed a joint motion for civil contempt and motion to modify dissolution decree obtained by appellant-petitioner husband on March 20, 1980. She requested an order of civil contempt to force her former husband to deed to her their family home according to the terms of a property settlement agreement and for increased maintenance and child support. Appellant husband filed a cross-petition for modification requesting custody of two minor children.
By its terms the order here appealed is not a final judgment. § 512.020 RSMo 1978. After the order was entered the trial court overruled appellant husband’s motion to make and enter a final judgment. The cross-motions were heard together. The court ordered a child custody study. Pending completion of the study he entered temporary orders and retained jurisdiction over the question of permanent custody, temporary custody, visitation and child support.
We are obligated to determine if the appeal may lie and we are required “to make such an inquiry sua sponte.” In re Marriage of Richardson, 540 S.W.2d 227, 228 (Mo.App.1976). The right of appeal in Missouri is purely statutory, In re Marriage of Richardson, 540 S.W.2d at 228. Section 512.020 RSMo 1978 permits an appeal only from a final judgment disposing of all parties and all issues. The order here appealed from expressly retains jurisdiction as to some of the issues. There being no final judgment for this court to review the appeal must be dismissed. In re Marriage of Richardson, 540 S.W.2d 227, 228 (Mo.App.1976); Pendleton v. Pendleton, 532 S.W.2d 905, 906 (Mo.App.1976).
REINHARD and CRANDALL, JJ., concur.